 BUFFET RESTAURANTS, INCORPORATEDBuffet Restaurants,IncorporatedandSeattle LocalJoint Executive Board,composed of Waitresses240,Waiters 239, Bartenders 487, Cooks 33, Hoteland Restaurant Employees Local 551, affiliatedwith Hotel and Restaurant Employees and Barten-dersInternationalUnion,AFL-CIO.Cases19-CA-5805 and 19-RC-6141January 30, 1973DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn October 25, 1972, Administrative Law JudgeHerman Marx issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational LaborRelations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge'and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Buffet Restau-rant, Incorporated,Mercer Island, Washington, itsofficers, agents, successors, and assigns, shall take theaction set forth in said recommended Order.IT IS FURTHER ORDERED that the election held inCase 19-RC-6141, be, and it herebyis, set aside, andthat said case is hereby severed and remanded to theRegional Director for Region 19 to conduct a newelection at such time as he deems that the circum-stances will permit the free choice of a bargainingrepresentative.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]1The Respondent has in effect excepted to certain credibility findingsmadeby theAdministrative Law Judge. It is the Board's established policynot to overrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrect.StandardDryWallProducts,Inc.,91 NLRB 544, enfd. 188 F.2d 362(CA. 3). We havecarefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASE515HERMAN MARx,Administrative Law Judge: On April 24,1972,pursuant to an agreement for a consent electionunder the auspices of the National Labor Relations Board(herein the Board)inCase19-RC-6141between anemployer, Buffet Restaurants,Incorporated' (herein theRespondent or Company) and a labororganization(hereinthe Union),2 the Board conducted a representation electionamong the employees of the Company in an appropriatebargaining unit,with the result that of the 37 ballots cast,15 were cast for the Union and 22 against it.The Union filed timely objections in the representationproceeding on April 28,1972, alleging,inObjection 2,misconductby the Companyaffecting the election resultsin that it had offered wage increases to employees "todefeat"an organizational campaign by the Union.3On thesame date,the Union initiated Case 19-CA-5805 by filingan unfair labor practice charge against the Company, andon June 13,1972, theBoard'sGeneral Counsel issued acomplaint based on the charge.The complaint alleges, inmaterial substance, that following a demand by the Unionfor recognition and bargaining,the Company,in order todiscourage union activity among its employees,promisedand granted wage increases to employees,thereby violatingSection 8(a)(1)of the National Labor Relations Act4(herein the Act).The Companyhas filed an answer denying,in substance,the commission of the alleged unfair labor practices.The complaint and Objection 2 contain substantiallycommon allegations of misconduct,and, following aninvestigation,the Regional Director for Region 19 issued areport on the objections,dated June13, 1972,and, by anorder bearing that date, directed that Cases 19-CA-5805and 19-RC-6141be consolidated for the purposes ofhearing, and that Case19-RC-6141be "transferred to theBoard for further processing." 5Such a hearing was held beforeme onJuly 27, 1972. Allparties appeared through respective counsel, and wereafforded a full opportunity to adduce evidence,examine1At the hearing in this proceeding, the complaint was amended tosubstitute the name"Buffet Restaurants,Incorporated" for "State Invest-ment Corporationd/b/a RoyalFork Buffet." Also, it was stipulated by allparties that Buffet Restaurants,Incorporated,is a wholly owned subsidiaryof State InvestmentCorporation,and that wherever the latter name appearsin the documentary exhibits in Case 19-RC-6141 in evidence in thisproceeding,it refers to Buffet Restaurants,Incorporated.2As used herein,the designation Union refers to a labor organizationbearing the name"SeattleLocal JointExecutive Board, composed ofWaitresses240,Waiters239,Bartenders487,Cooks33,Hotel andRestaurant EmployeesLocal551, affiliated with Hotel and RestaurantEmployeesand Bartenders InternationalUnion, AFL-CIO."3An additional objectionby the Union,designated as Objection 1, to theeffect that theCompanyhad discharged two "active union organizers" isnot involvedin this proceeding because the Regional Director for Region 19found, upon investigation,that there was no evidence to support that claim,and the objectionwal subsequently withdrawnby the Union,with theRegional Director's approval.4 29 U.S.C. 151,et seq.5Copies ofthe charge,the complaint,the Regional Director's report onthe objections, his orderof consolidation,and a notice of hearing in theconsolidated proceedings have beenduly servedon the Respondent.201NLRB No. 79 516DECISIONSOF NATIONALLABOR RELATIONS BOARDand cross-examine witnesses, and to submit oral argumentand briefs.Upon the entire record, from my observation of thedemeanor of the witnesses, and having read and consid-ered the respective briefs of the General Counsel and theRespondent, I make the following:FINDINGS OF FACT1.NATURE OF THE COMPANY'S BUSINESS;JURISDICTION OF THE BOARDThe Company is an Idaho corporation; is engaged in theoperation of a chain of restaurants in Washington andother States, including a restaurant on Mercer Island in theSeattle,Washington area; and is, and has been at all timesmaterial to the issues in this proceeding, an employerwithin the meaning of Section 2(2) of the Act.During the year immediately preceding the issuance ofthe complaint, the Company derived a gross revenue inexcessof $500,000 from its business operations, andpurchased goods and services valued in excess of $50,000directly from sources located outside the State of Washing-ton.As the Respondent concedes in its answer, it is, andhas been at all material times, engaged in commerce, andin operations affecting such commerce, within the meaningof Section 2(6) and (7) of the Act. Accordingly, the Boardhas jurisdiction over the subject matter of this proceeding.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis,and has been at all material times,a labororganizationwithin themeaning of Section 2(5) of the Act.III.THEALLEGEDUNFAIR LABOR PRACTICESA.PrefatoryStatementThe Company's restaurant chain consists of 10 establish-ments, all operated in cafeteria style,located in the vicinityof schools,and staffed almost entirely by teenage studentswho workon a part-time basis.Six of the restaurants arelocated in the State of Washington,four of these,includingtheMercer Island establishment,in the Seattle area. Theissues here center on the Mercer Island facility.That restaurant normally employs some 39 employees,allat hourlyrates,who work under the supervision of itsmanager,Rich Thomas.He is supervisedby Mat Lough-ney who hasthe title of general manager and has overallresponsibility for the operation of the sixWashingtonrestaurants.Loughney is subjectto supervision in person-nel mattersby RogerHultstrand,whose headquarters areat the Company'shome office in Boise,Idaho,and who,with the title of general manager,has overall responsibilityfor the personnel affairs of all the restaurants in the chain.6Under standing instructions from the Company,as soon asa manager of any of its restaurants becomes aware of any"union organizational movement" in his establishment, hemust "immediately" bring it to theattentionof Hultstrandor the Company's counsel.The Mercer Island employees have two monthly payperiods-one beginning on the 1st and ending on the 15thof the month, for which they are paid on the 25th of thatmonth, and the other beginning on the 16th and running tothe end of the month, for which they are paid on the 10thof the following month.As will appear later in greater detail, the Company putwage increases for most of the Mercer Island employeesinto effect for the semimonthly pay period beginningMarch 1, 1972,7 andan essentialingredient of the GeneralCounsel's claim that an underlying aim of the increaseswas to discourage union activity among the employees is acontention that the Company had reason to believe, priorto the decision to put the increases into effect, that therewas interest in union representation among the MercerIsland help. For that aspect of his case, the GeneralCounsel relies on testimony by a representative of theUnion, Kenneth Dwyer,8 giving his version of a conversa-tion he had with Thomas on the evening of February 29 atthe Mercer Island restaurant.According to Dwyer, he came to the restaurant about5:30 p.m., introduced himself to Thomas by name,identified himself as "secretary of the Waiters Union," toldThomas that "we had a majority of the cards requestingrepresentation by the Local Joint Executive Board," and"demanded recognition"; and Thomas replied to the effectthat he had no authority in the matter and "would have tosee his principals."Thomas, stating that Dwyer's visit occurred between8:30 and 9 p.m., testified that Dwyer "just left his card onthe counter" (at the cashregister),introduced himself"from the card," and "just said, 'You'll be hearing fromus' "; and that that was the gist of the conversation. Undercross-examination, Thomas added that he told Dwyer thathe was "just the manager and couldn't answer questionsauthoritatively."A third witness regarding the episode, an employeenamed Mark Leader, who was called by the GeneralCounsel, testified that he overheard part of the conversa-tion and that what he heard was that Thomas said that"theRoyal Fork (the Company) was an Idaho basedcorporation." According to Leader, the incident occurredbetween 7:30 and 8:30 p.m., "around there."The principal issue raised by the Dwyer and Thomasaccounts is whether Dwyer made the representation claimand recognition demand he describes, and on that questionLeader's testimony is of little value.His time estimate ismuch closer to Thomas' than to Dwyer's, and to thatextent he adds some weight to Thomas' testimony, but headmittedly heard only a part of the conversation, and whathe says he heard-an allegedstatementby Thomas that"the Royal Fork was an Idaho based corporation"-doesnot appear in either the Dwyer or Thomas accounts. In6As the complaint alleges, andtheanswer admits,Hultstrand,1972Loughney, and Thomas are, and have beenat all material times, supervisors8Dwyeris vice president of the Seattle Local Joint Executive Board, andwithin themeaning ofSec 2(11) of the Act, and "agents of Respondent,secretary-treasurer of one of its member organisations involved here andactingon its behalf "identified in the complaint as "Waiters 239."1Unless otherwise indicated, all datesmentioned herein occurred in BUFFET RESTAURANTS, INCORPORATED517other words, there is at least some reason to questionLeader's recollection .9There are a number of factors, more compelling thanLeader's time estimate, that lead me to accept Dwyer'sversion. One is that Thomas' testimony on the subject has avague and hedging content, reflecting shifts of position ashis testimony progresses. One would think it likely thatDwyer would identify himself as a union representative, ashe testified he did; yet, somewhat oddly, in my view,Thomas' several versions of what was said contain noexplicit statement that Dwyer either identified himself as aunion representative or, indeed, stated any purpose in hisvisit.The sum of Thomas' initial version is that Dwyer"just dropped his card" on the counter and said, "You'll behearing from us." Thomasenlargessomewhat on this in asecond version, picturing Dwyer as "introduc[ing] himselffrom a card," but this amounts at best to a vagueintimation thatDwyer identified himself as a unionrepresentative, since we are not made privy to the contentof the card. It was not until his cross-examination thatsome suggestion appears, although vaguely, in Thomas'testimony that Dwyer attempted to do business with him.Asked whether he told Dwyer that he "didn't have presentauthority," and "couldn'tdeal withthe union"(emphasissupplied), Thomas replied, "Yes, he did ask me what mypositionwas . . . and I told him that I was just themanager and couldn't answer questions authoritativelybecause I was just the manager."It isnoteworthy that Dwyer pictures Thomas as makingsubstantially such a reply to his recognition demand, and Iam persuaded that Thomas' allusion to "questions" withwhich he assertedly had no authority to deal refers toDwyer's representation claim and recognition demand.Indeed, Hultstrand's testimony supports that conclusion,forhe testified that the localmanagersareunderinstruction from the Company to notify him or itscounselas soon asthey become aware of any union "organization-almovement"; and that Loughney, Thomas' superior,notified him by telephone on March 2, 2 days afterDwyer's visit, that there was such a "movement" at theMercer Island establishment.CreditingDwyer's account of his conversation withThomas, I find that he made the representation claim andrecognition demand on that occasion that he describes.B.TheWage IncreasesEffective the semimonthly pay period beginning March 1and ending March 15, the Company increased the payrates of 27 of the 39 hourly rated employees then on thepayroll of its Mercer Island Restaurant.10 March 25 wasthe first regular payday on which the increases werepayable.Although Hultstrand, Loughney, and Thomas testifiedregarding the increases, none of them gave the precise datewhen the relevant management decision was made.Hultstrand, despite his overall authority over personnelmatters for the chain, and the scope of the increases,professed to be unaware of them prior to March 1,claiming that he was not "involved in that facet of thebusiness," and had "no reason to know." Loughney,however, gave an approximation of the alleged decisiondate, testifying that "in the middle of February or slightlybefore," in accordance with a management practiceinstituted the previous month for all the restaurants underhis supervision, he and Thomas prepared and updated aMercer Island "crew roster," consisting of a list of theMercer Island employees, and a specification of thedepartment and job title of each; and that on thatoccasion, after a discussion with Thomas of the skills andwages of the employees, and a comparison of their wagerateswith those in other branches, he approved theincreases that went into effect in March.If this be credited, the management decided on the wageincreasesand their effective date some 2 weeks beforeDwyer's union recognition demand, requiring a findingthat there was no connection between the increases and thedemand. However, Loughney's claim is self-serving, andthere is much in the record that reflects on its reliability.For one thing, Thomas who, according to the sense ofLoughney's claim, was at the center of the decision doesnot quite support Loughney's approximation of its date,and,what is more, there is substantial vagueness inThomas' testimony on the subject. On directexamination,asked whether in "the months of January and February"he had met with Loughney "to discuss the job classifica-tions and wage rates" of the Mercer Island employees, heagreed that he had done so, and subsequently said that thathad occurred "approximatelythree times," but that he didnot remember "the exact day" of any of them. He agreedthat he had discussed the March increases with Loughney,concurring in a suggestion put to him in interrogative formthat that had been done "[alt the threemeetingsthat youreferred to a minute ago." Subsequent repeated interroga-tionabout the alleged discussions yielded no betterapproximation of their timing than that they took place inJanuary and February. Moreover, Thomas was unrespon-sive and, in my judgment, evasive on the subject.11 Finally,9Tfiomas specifically deniedthat he discussed"the corporation," andthen, asked whether hetoldDwyer that the Companywas "an Idahocorporation," he replied, "Not thatI remember of."10The record doesnot establishwhy the ratesof the remaining nine werenot increased.The payroll recordsfor the relevantperiod contain the entry"new" forthree of them,thus suggesting that the three had beenrecentlyhired.11The followingexemplifies an unresponsive pattern inThomas'testimony:Q. (By Mr.Bickel)With reference to the wage raises whichbecame effectiveMarch 1, and you havetestified you discussed themwithMr. Loughney, and myquestion is what wasyourconversationwith Mr.Loughneyabout those raises?A.Februarywas a lower volume month because of business.Businesswas very slow.Q.TRIAL EXAMINER:Excuse me.Imust point out againthat he isnot answering your question.You asked him what was discussed andhe's describing the state of business.A.MR. WESroN:They were discussing that in relation to the wageincreases.Q.TRIAL EXAMINER:That isnot my impression.Now I have mademy point.A.We hadsaid there would be raises on the 1st of March. Nowsome had been told definitely person to person,and was witnessedbefore,some had not. 518DECISIONSOF NATIONALLABOR RELATIONS BOARDhe testified that at a meeting with Loughney he listedemployeeswho deservedincreasesbecause they had"accepted more responsibility," but his testimony leavesone at a loss to determine whether this occurred in Januaryor February or approximately when during that 2-monthperiod. An effort to ascertain from him when the episodetook place, "as nearly" as he could remember, brought noapproximation, instead yielding the response, "Well, Iremember doing it, but I don't remember the exact date."The question, by plain implication,at least,invited anapproximation, and it appeared to me that Thomas' resortto a claim that he could not recall "the exact date"-acourse, by the way, that he followed at a number of pointsinhis testimony-was rooted in a purpose to evadepertinent inquiry.For another matter, although it is management policy, asLoughney agreed in his testimony, "to announce wageincreases as soon as they are decided upon," there is nosubstantialevidence that the Company informed theaffected employees of the decision prior to March 1, or, inotherwords, before the Union's recognition demand.Hultstrand and Loughney make no such claim. And,significantly enough, at a meeting of management person-nel and Mercer Island employees, held on March 1 "tocommend employees on their past year's performance,"and attended by Hultstrand, Loughney, and Thomas,nothing was said about the increases which, according tothe Respondent's claim here, had already been decided on.One would think, in view of the meeting's purpose, thatsuch an occasion would be a natural one for theannouncement of an existing decision to increase the wagesof all but a relatively small proportion of the employees,and the admitted failure by the management to sayanything about the matter at the meeting, even in the mostgeneral terms, supports a conclusion that as of March 1,the day after the Union's bargaining demand, the Compa-ny had not yet made a decision to grant wageincreases-atleast of the scope in question here.That conclusion is not, in my view, effectively negatedby testimony by Thomas that "we (Loughney and Thomas)had said there would be raises on the 1st of March," andthat "some had been told definitely person to person .. .some had not." This, if anything, serves to underscoreThomas' vagueness on material subjects. Presumably, theterm "some" refers to employees, but, in any case, neitherthe "some" who were allegedly told of raises to becomeeffective onMarch 1, nor the "some" who were not, areidentifiedby Thomas, nor does he even provide anestimate of the number in either category. He does identifyan employee, Robert Terrell, as one with whom he had adiscussionabout a wage increase in February, but,according to Thomas' account, substantially all that wassaid was that Terrell asked whether he could be transferredto "cooking," and that Thomas replied that "when (Terrell)got into the cooking, . . . he would definitely get a raiseand periodicraisesdepending on whether he could bringup a meal by himself." This is hardly a promise orprediction of a wage increase effective in the first Marchpay period. In short, I am unable to accord Thomas' self-Q. (By Mr.Bickel)My question doesn't have anything to do withwhat peopletoldYour conversations with Mr.Loughney.that is myquestion, regarding these raises,whichyou said youdiscussed with himon three different occasions during January and February,what wereserving generalization that he told "some"employees priortoMarch 1 of an impending wage increase effective weightas evidence of the motive or timing of the decision to grantthe increases in question.It is alsonoteworthythat the Respondent called none ofthe employees to testify to the period when they first heardof the wage increases,whereas, in contrast,the GeneralCounsel called eight on the subject-all teenagers.All butone are still in theCompany's employ, andno reasonappears why any of them would testify falsely contrary tothe Company's interest.In fact,all impressed me with theirearnestnessand sincerity,and each,Iam convinced,endeavored to give his best recollection of events.Seven of the eight gave testimony to the effect that theyfirstheard of their respective increases at some point inMarch;and thattheyhad never been informed that a"wage evaluation program"was in effect at the MercerIsland facility.The eighth,James Monroe,testified that heis"not sure,"but believes that it "probably was a fewdays" beforeMarch 1 that he was informed that theCompany intended to give him a wage increase.The senseof his testimony,under cross-examination,is that this wason an occasion when Thomas told him that he wouldreceive an increase upon transfer to "a cook trainingprogram." (The transfer took place on an unspecified dateinMarch.)Likethe others,Monroe stated that he wasunaware of a "wage evaluation program"for the MercerIsland restaurant.PuttingMonroe's testimony aside for later evaluation,thecredibilityof the othersevenemployees is notimpaired, in my view, by the fact that four of them (JeffMonroe, Martin Ziontz, Robert Terrell, and Randy Holt),while this proceeding was pending,and some 3 or 4 monthsafter the March increases went into effect,signed printedforms (called"questionnaires"in the testimony)suppliedthem by the Company,which it claims, in substance,contradicts their testimony.(Itdoes not appear whetherany of the other employees who testified signed such aform.)All four signed the forms during an interview withHultstrand, and upon his initiative.Three of them, at least,weretold byHultstrand,in substance,that they would notbe adversely affected if they refused to sign, and each formleadsoffwith a printed "Notice" whichincludes astatement, in upper case letters,to the effect that noemployee "is required to sign," and that the documentshould not be signed "unless everything in it is the truth."Only two paragraphs, numbered 3 and 4, of the body of theform need be set out here. They read:3.Iwas told about the raise,or about the plan forprogression on which the raise was based, beforeMarch 1, 1972.4.The increase in pay, or change in job arrangement,was earned, deserved,and promised to me as a regularpart of my work, and had nothing to do with theunion's organizational campaign or the way in which Ivoted in the election.This case requires no determination of the propriety ofHultstrand'sprocedure,although it is worth noting thatwhen he discussed the execution of the form with Zionitz,yourconversations''What was the substanceof yourconversation withrespect to the March 1 raises9A Soma hadasked for the raises BUFFET RESTAURANTS,INCORPORATED519the employee, notwithstanding Hultstrand's assurance thathe was not obligated to sign and would not be adverselyaffectedby his responses to the questionnaire, toldHultstrand that he thought it was "not appropriate" forHultstrand "to be questioning" employees about theiropinion of the Company; that some employees "would feelthey were under pressure when their feelings" concerningtheCompany were laid before Hultstrand; and that he(Zionitz) "didn't feel asat ease" ashe would with one who"didn't have vested interests in the case." Whatever onemay think of the propriety of Hultstrand's method ofseeking exoneration of the Company from teenage employ-ees dependent upon him for their jobs, it is enough to sayregarding paragraph 4 that it is not within an employee'slegal competence to say in this case whetherhis increase"had (anything) to do with the union's organizationalcampaign or the way in which (he) voted in the election";and that the language of the paragraph amounts to a self-serving conclusion formulated by the management forexpression, on its behalf, by employees who would sign theform that included the paragraph. I accord no weight toparagraph 4.The same is true of paragraph 3. Zionitz signified itsdeletion from his form by drawing lines through it. RandyHolt testified credibly that he does not know what "theplan for progression" was. Indeed, paragraph 3 is some-what deficient in intelligibility. There is no way of knowingfrom the face of the form whether the signatory means thathe "was told about theraise... before March 1, 1972," orwhether he means that he "was told about the plan forprogression on which the raise was based . . . beforeMarch 1, 1972." What is more, as in the case of paragraph4, an employee lacks legal competence to say in this casewhether "the raise was based" on a "plan for progression,"and to that extent at least the paragraph amounts to a self-serving conclusion designed by the Company for expres-sion, on its behalf, by employees who executed the formcontaining the paragraph.In short, I credit the testimony of all eight employeesthat they were not aware prior to the March increases ofany management "wage evaluation program" (anotherterm for "plan for progression," as I infer); and of seven ofthem to the effect that they first learned in March of theCompany's intention to increase their wages. As for theeighth, James Monroe, although he expressed uncertaintythat it was prior to March 1 that Thomas told him that hewould be given a wage increase upon his transfer to "acook training program," I credit his testimony that such apromise was made, and on the basis of his testimonybelieve that it was "probably" made before March 1.One may assume that Thomas, prior to March 1, in theregular course of business, had occasion to promise one oranother employee such as James Monroe and RobertTerrell an increase at some future point, but that falls farshort of an explanation of the timing of the decision toincrease the wages of a large majority of the employeesbeginning with the first pay period in March.On that score, it is an objective fact that the effectivedate of the increases followed hard upon the Union'sFebruary 29recognition demand.Thomas, as Hultstrandtestified,had a managerialdutyto bring any "unionorganizational movement"immediately to the attention ofHultstrand or the Company's counsel;Hultstrand admit-tedly was informed of such a "movement"on March 2; therecord does not credibly establish that the decision toincreasewages that Loughney says was made in mid-February was announced to any of the employees inconformity with management policy to make such an-nouncements"as soon as" decisions for wage increases aremade;12 and there is no evidence as to the date when thepayroll entries for the first pay period in March were made.Taking all these factors into account, notably the fact thatthe increases went into effect for the very next pay periodafter theUnion's claim of representation and recognitiondemand were expressed to the management,the record, inthe absence of a credible explanation by the Company ofitsmotive, amplywarrants an inference that the decision toput the increases into effect was precipitated by Dwyer'srecognition demand,and that the aim of the decision wasto counter what the Company regarded as a "unionorganization movement"among its Mercer Island employ-ees.The Respondent's explanation is, in contrast,unconvinc-ing. It amounts,in substance, to a claim by Loughney thatin accordance with management policy, begun in January1972, of preparing and updating crew rosters periodically,and of having management discussions of the employees'wage rates on such occasions,he and Thomas preparedsuch a roster in mid-February and decided on the Marchincreases.The crew roster documents in evidence, howev-er, contain no reference to wages; there is no documentaryor other objective evidence to support the self-servingclaim of a mid-Februarydecision on the wage increases;Thomas' vagueness about the alleged decision and itstiming serves to weaken the case the Respondent wouldmake through Loughney's testimony; and, as previouslystated,itisnot established by substantial,credibleevidencethat any ofthe affected employees were notifiedprior to March 1 of an intention to increase their wages asof that date.Nor are the factors pointing to an antiunion motive forthe increases overcome by testimony by Hultstrand that atthe other three Seattle area restaurants operated by theCompany, 34 employeeswere given increases in the firsthalf of March and 32 in thesecond half.The Respondentdoes not specify the total number of employees at the threelocations;thus one cannot determine the proportion ofthat number that received increases;and for all thatappears,the proportion was small,in contrast to the largemajority at the Mercer Island facility (a factor properlytaken into account in assessing the motive for the MercerIsland increases).Moreover, the underlying circumstancesof the increases at the other facilities,even if one assumestheir relevancy(amatter of which I have substantialdoubt),were not,in any substantial sense at least, litigated.Without implying any judgment on the matter,who cantell on this record whether the Union's recognition demand12Thomas'promises to JamesMonroe and Robert Terrellthat theirwages would be increased in the eventtheywere assigned to "cooking" werenot announcements of an existing decision toincrease their wages. 520DECISIONSOF NATIONALLABOR RELATIONS BOARDat the Mercer Island facility served as a spur to theincreases at the other restaurants?I find, in sum, for the reasons stated, that the Company'sdecision to put the March increases into effect wasprecipitatedby the Union's February 29 recognitiondemand; that an underlying aim of the decision was todiscourage interest by the employees in the Union; that bygranting and putting the March increases into effect, theCompany interfered with, restrained, and coerced employ-ees in the exercise of rights guaranteed them by Section 7of the Act, thereby violating Section 8(a)(1) of the Act; thattheMarch increases amounted in effect to a continuingoffer by the Company to pay the affected employees theincreased wages; and that by such payment and offer theCompany interfered with the employees' freedom of choiceofa bargaining representative in the representationelection held on April 24, 1972, warranting an order by theBoard, as recommended below, that the election be setaside, and that another be held.13IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forthin section III,above, occurring in connection with the operations of theRespondent described in section I, above, havea close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.Upon the basis of the foregoing findings of fact, andupon the entire record in this proceeding, I make thefollowing:CONCLUSIONS OF LAW1.Buffet Restaurants, Incorporated, is, and has been atallmaterialtimes,an employer within the meaning ofSection 2(2) of the Act.2.The Union is, and has been at all materialtimes, alabor organization within the meaning of Section 2(5) ofthe Act.3.By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed them bySection 7 of the Act, as found above, the Company hasengaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce,within themeaning ofSections 2(6) and 2(7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended: 14ORDERBuffetRestaurants, Incorporated, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Offering, promising, or granting any wage increase orany other benefit to any employee for the purpose ofinfluencing his attitude toward any labor organization orrepresentation by any such organization.(b) In any like or related manner interfering with,restraining, or coercing any employee in the exercise ofrights guaranteed by Section 7 of the Act.2.Take the following affirmative actions which I findwill effectuate the policies of the Act:(a) Post at the Company's place of business on MercerIsland,Washington, copies of the attached notice marked"Appendix." Copies of the said notice, to be furnished bythe Regional Director for Region 19, shall, after being dulysigned by an authorized representative of the Company, beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places on the premiseswhere notices to employees are customarily posted.Reasonable steps shall be taken by the said Company toinsure that said notice is not covered, altered, or defacedby any othermaterial.15(b)Notify the said Regional Director, in writing, within20 days from the date of receipt of this Decision, whatsteps the Respondent has taken to comply therewith.16IT IS FURTHER RECOMMENDED, on the basis of theforegoing findings and conclusions, that the Board sustainObjection2,setaside the election held in Case19-RC-6141, and remand that case to the said RegionalDirector for the purpose of holding another election, andfor such other purposes as may be appropriate.13 In view of the findings and recommendedOrder basedon the Marchincreases,I see no need to deal with the legality,and effect upon the electionresults,of wage increases put into effect for six Mercer Island employees asof the first pay periodinApril,nor would it serve any useful purpose toevaluateThomas'motive in telling two of the six(RobertTerrelland JamesMonroe)prior to theelection that if they continued to work during thecoming summer,he would give them wage increases14 In the event no exceptions are filed as providedby Sec. 102.46 of theBoard's Rules and Regulations,the findings,conclusions,recommenda-tions,and recommendedOrder hereinshall, as provided in Sec 102.48 oftheRules and Regulations,be adoptedby the Board and become itsfindings,conclusions,and order,and all objections thereto shall be deemedwaived forall purposes.Is In the event that the Board's order is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder oftheNationalLaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourt of Appealsenforcing anOrder of theNationalLaborRelations Board."Is In the event that this recommendedOrder isadopted by the Boardafter exceptions have been filed,Sec. 2(b) of such recommendedOrder shallbe modifiedto read:"Notify theRegionalDirector for Region 19, inwriting,within 20 days from the dateof this Order,what steps theRespondent has takento comply therewith "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board has found that we have violated theNational LaborRelationsAct, and has ordered us to postthis notice.The Act gives employees the following rights: BUFFET RESTAURANTS, INCORPORATEDTo engagein self-organizationTo form, join,or assistany unionTo bargain collectively through representa-tives of their own choosingTo engage in activities together for thepurpose of collective bargaining or other mutualaid or protectionTo refrain from the exercise of any suchactivities.WE WILL NOT offer, promise, or grant any employeeany wage increase in order to influence his attitudetoward any union or representation by any union.WE WILL NOT in any like or related manner interferewith, restrain, or coerce any employee in the exercise ofany of the said rights.BUFFET RESTAURANTS,INCORPORATED(Employer)DatedBy521(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 10th Floor, RepublicBuilding, 1511 Third Avenue,Seattle,Washington, 98101,Telephone 206-442-5692.